Citation Nr: 1007949	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-32 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to nonservice-connected burial benefits, to 
include an allowance for burial expenses and an allowance for 
plot or interment expenses.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1961 to 
December 1963.  He died early 2008.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
New Orleans, Louisiana.


FINDINGS OF FACT

1.  The Veteran was interred in February 2008. 

2.  The appellant's claim for nonservice-connected burial 
benefits was received by VA in April 2008.

3.  The Veteran died from a nonservice-connected cause while 
properly hospitalized by VA; he was hospitalized at a VA 
facility and then was admitted to a non-VA facility for 
hospital care under contract for the purpose of completing 
treatment incident to his hospitalization.

4.  The appellant used personal funds to pay burial, funeral, 
and transportation expenses.

5.  The deceased Veteran was eligible for burial in a 
national cemetery.

6.  The Veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States.

7.  The appellant used personal funds to pay plot or 
interment expenses.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an allowance for 
nonservice-connected burial benefits have been met.   38 
U.S.C.A. §§ 2302, 7103 (West 2002); 38 C.F.R. §§ 3.1600(c), 
3.1601-3.1610 (2009).

2.  The criteria for entitlement to an allowance for plot or 
interment expenses have been met.  38 U.S.C.A. § 2404(a) 
(2002); 38 C.F.R. §§ 3.1600(f), 3.1601-3.1610 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  

Nonservice-Connected Burial Benefits

Where a Veteran's death is not service-connected, a burial 
allowance may be payable under certain circumstances to cover 
the burial and funeral expenses of a Veteran and the expense 
of transporting the body to the place of burial.  38 U.S.C.A. 
§ 2302(a); 38 C.F.R. § 3.1600(b) (2009).  Additionally, a 
plot or interment allowance may be payable under the 
provisions of 38 C.F.R. § 3.1600(f) (2009).

Claims for a burial allowance may be executed by "[t]he 
individual whose personal funds were used to pay burial, 
funeral, and transportation expenses."  38 C.F.R. 
§ 3.1601(a)(1).   Likewise, 38 C.F.R. § 3.1600(a)(2)(ii) 
provides that a claim for a plot allowance may be executed by 
"[t]he person(s) whose personal funds were used to defray 
the cost of the plot or interment expenses."   

Further, applications for payments of burial and funeral 
expenses or for a plot or interment allowance under 38 C.F.R. 
§ 3.1600 must be received by VA within two years after the 
burial or cremation of a Veteran.  38 U.S.C.A. § 2304; 38 
C.F.R. 
§ 3.1601(a) (2009).  

In this case, according to the appellant's application for 
nonservice-connected burial benefits, the Veteran was 
interred in February 2008.   As her claim was subsequently 
received by VA in April 2009, well within a year of 
interment, the Board finds that her claim was timely filed, 
and that an adjudication of the claim on the merits may 
proceed at this time.  

Nonservice-Connected Burial Allowance

In addition to the regulations governing service connection 
set forth above, a burial allowance may be payable if a 
person dies from nonservice-connected causes while properly 
hospitalized by VA.  38 C.F.R. § 3.1600(c) (2009).  For 
burial allowance purposes, the term "hospitalized by VA" 
means admission (transfer) to a non-VA facility for hospital 
care under the authority of 38 U.S.C.A. § 1703, which further 
provides that VA may contract with non-VA facilities to 
furnish medical services for the treatment of any disability 
of a Veteran who (i) has been furnished hospital care, 
domiciliary care, or medical services, and (ii) requires 
medical services to complete treatment incident to such care 
or services.  38 U.S.C.A. § 7103(a)(2)(B) (2002 & West Supp. 
2009); 38 C.F.R. § 3.1600(c)(2009).

In this case, prior to his death and as early as December 
2007, the Veteran was hospitalized at the VA Medical Center 
(VAMC) in Alexandria, Louisiana, and received in-patient 
treatment for breast cancer, status post radiation with 
possible metastasis to the liver, cirrhosis of the liver, and 
anemia.  According to the December 2007 VA treatment report, 
the Veteran's life expectancy was less than six months and 
further care and treatment was required.  Specifically, the 
VA clinician determined that non-VA treatment was required in 
order to perform pain management, monitor vital signs, and 
provide mental and spiritual support.  Subsequent treatment 
notes reflect that in-home hospice care was approved by VA in 
January 2008.  Significantly, in a September 2008 statement, 
a representative from the VAMC in Alexandria confirmed that 
the Veteran was receiving hospice care "under VA contract" 
at the time of his death.  

These facts clearly indicate that the Veteran had been 
furnished VA hospital care in relation to nonservice-
connected disabilities, and then VA contracted with a non-VA 
facility because he still required medical services, such as 
pain management and monitoring of vital signs, in order to 
complete treatment incident to those disabilities.  As such, 
the Board finds that the Veteran had been "hospitalized by 
VA" under the authority of 38 U.S.C.A. § 1703.

Moreover, the appellant provided a statement of accounting 
reflecting that she paid burial, funeral, and transportation 
expenses in the amount of $5,266.21.  In this regard, the 
statement of accounting provided by the funeral home 
indicated that payment had been rendered by her through the 
life insurance company.  Accordingly, as her personal funds 
were use to defray these expenses, she is entitled claim the 
allowance.


In light of the discussion above, the Board finds that 
appellant is entitled to a burial allowance not to exceed the 
amount specified in 38 U.S.C.A. § 2303(a).  38 C.F.R. 
§ 3.1600(c).  As such, the appeal is granted.

Plot or Interment Allowance

The Board notes that the provisions of 38 C.F.R. § 3.1600, 
which govern the payment of burial benefits and allowances 
for plot and interment expenses, were amended effective 
December 2006.  Of importance, the amended provision of 
38 C.F.R. § 3.1600(f) liberalized the criteria for qualifying 
for a plot or interment allowance and provides that, for 
claims filed on or after December 16, 2003, the claimant must 
show the following in order to qualify:

(1)	The deceased Veteran is eligible for burial in a 
national cemetery;
(2)	The Veteran is not buried in a national cemetery or 
other cemetery under the jurisdiction of the United 
States; 
(3)	The applicable further provisions of this section 
and §§ 3.1601 through 3.1610.

Applying the amended regulations to the facts of this case, 
the Board finds the criteria for entitlement to a plot or 
interment allowance have been met.  In this regard, as 
38 U.S.C.A. § 2404(a) provides that the remains of "any 
Veteran" may be buried in any open national cemetery, the 
Veteran was eligible for burial in a national cemetery.  See 
also 38 C.F.R. § 38.620 (indicating that "any Veteran" is 
included in the list of "individuals who are eligible for 
burial in a national cemetery").

Next, the Veteran is not interred in a national cemetery or 
other cemetery under the jurisdiction of the United States; 
according to the statement of accounting from the funeral 
home, he was interred at a private cemetery.

Moreover, as discussed above in greater detail, the appellant 
filed a timely claim for benefits and used her personal funds 
to defray plot and interment expenses.  In this regard, the 
Board notes that the statement of accounting expressly 
provided that $1,300 was advanced to the private cemetery in 
connection with the Veteran's plot.  Accordingly, the Board 
the relevant provisions set forth in 38 C.F.R. §§  3.1601 
through 3.1610 do not otherwise bar entitlement in this case. 

For these reasons, the Board finds that appellant is entitled 
to a plot and interment allowance not to exceed the amount 
specified in 38 U.S.C.A. § 2303(b).  38 C.F.R. § 3.1600(f).  
As such, the appeal is granted.


ORDER

A nonservice-connected burial allowance is granted, subject 
to governing criteria applicable to the payment of monetary 
benefits. 

A plot or interment allowance is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.   



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


